

115 HR 1854 IH: Prescription Drug Monitoring Act of 2017
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1854IN THE HOUSE OF REPRESENTATIVESApril 3, 2017Mr. Jenkins of West Virginia (for himself and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the use of prescription drug monitoring programs and to facilitate information sharing
			 among States.
	
 1.Short titleThis Act may be cited as the Prescription Drug Monitoring Act of 2017. 2.DefinitionsIn this Act:
 (1)Controlled substanceThe term controlled substance has the meaning given the term in section 102 of the Controlled Substances Act (21 U.S.C. 802). (2)Covered StateThe term covered State means a State that receives funding under the Harold Rogers Prescription Drug Monitoring Program established under the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2002 (Public Law 107–77; 115 Stat. 748) or the controlled substance monitoring program under section 399O of the Public Health Service Act (42 U.S.C. 280g–3).
 (3)DispenserThe term dispenser— (A)means person licensed or otherwise authorized by a State to deliver a prescription drug product to a patient or an agent of the patient; and
 (B)does not include a person involved in oversight or payment for prescription drugs. (4)PDMPThe term PDMP means a prescription drug monitoring program.
 (5)PractitionerThe term practitioner means a practitioner registered under section 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) to prescribe, administer, or dispense controlled substances.
 (6)StateThe term State means each of the several States and the District of Columbia. 3.Prescription drug monitoring program requirements (a)In generalBeginning 2 years after the date of enactment of this Act, each covered State shall require—
 (1)each prescribing practitioner within the covered State or their designee, who shall be licensed or registered healthcare professionals or other employees who report directly to the practitioner, to consult the PDMP of the covered State before initiating treatment with a prescription for a controlled substance listed in schedule II, III, or IV of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)), and every 3 months thereafter as long as the treatment continues;
 (2)the PDMP of the covered State to provide proactive notification to a practitioner when patterns indicative of controlled substance misuse, including opioid misuse, are detected;
 (3)each dispenser within the covered State to report each prescription for a controlled substance dispensed by the dispenser to the PDMP not later than 24 hours after the controlled substance is dispensed to the patient;
 (4)that the PDMP make available a quarterly de-identified data set and an annual report for public and private use, which shall, at a minimum, meet requirements established by the Attorney General, in coordination with the Secretary of Health and Human Services; and
 (5)that the data contained in the PDMP of the covered State is made available to other States. (b)NoncomplianceIf a covered State fails to comply with subsection (a), the Attorney General or the Secretary of Health and Human Services, as appropriate, may withhold grant funds from being awarded to the covered State under the Harold Rogers Prescription Drug Monitoring Program established under the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2002 (Public Law 107–77; 115 Stat. 748) or the controlled substance monitoring program under section 399O of the Public Health Service Act (42 U.S.C. 280g–3).
			(c)Data-Sharing Single technology solution
 (1)In generalFor the purpose of assisting States in complying with subsection (a)(5), the Attorney General, in coordination with the Secretary of Health and Human Services, acting through the Comprehensive Opioid Abuse Grant Program established under section 3021 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797ff), shall award, on a competitive basis, a grant to an eligible entity to establish and maintain an inter-State data-sharing single hub to facilitate the sharing of PDMP data among States and the accessing of such data by practitioners.
 (2)RequirementsThe data-sharing single hub established under paragraph (1)— (A)shall—
 (i)allow States to retain ownership of the data submitted by the States; (ii)provide a source of de-identified data that can be used for statistical, research, or educational purposes;
 (iii)allow State authorized users to access data from a PDMP of a covered State without requiring a user fee; and
 (iv)conform with the standards of the Prescription Monitoring Information Exchange; and (B)may not—
 (i)distribute, in whole or in part, any PDMP data without the express written consent of the PDMP State authority; and
 (ii)limit, in whole or in part, distribution of PDMP data as approved by the PDMP State authority. 